        Case 4:19-cv-00127-MW-MJF Document 153 Filed 10/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF FLORIDA
                                 TALLAHASSEE DIVISION

 GEORGE HORN,

           Plaintiff,

 vs.
                                                            Case No.: 4:19-cv-00127-RH-MAF
 CENTURION OF FLORIDA LLC, et al.,

           Defendants.


                        NOTICE OF SERVING SUGGESTION OF DEATH

         Defendant Centurion of Florida, LLC, hereby gives Notice of having served the previously

filed Suggestion of Death (ECF No. 143) and Exhibit “A” Death Certificate (ECF No. 143-1), as

well as the Notice of Filing Amended Exhibit A to the Suggestion of Death of Plaintiff (ECF No.

149) upon the only known parties as provided in Fed. R. Civ. P. 5 (Counsel for Florida Department

of Corrections per ECF Portal) on the date of filing of September 21, 2020, and October 9, 2020

respectively.

         Pursuant to Fed. R. Civ. P. 4, Defendant has served decedent’s sister, Jacqueline Kapaloric

at 1489 Halls Top Road, Newport, Tennessee 37821. Ms. Kapaloric is listed as the Informant for

the Bureau of Vital Statistics Certification of Death and was listed by plaintiff as a witness in his

February 18, 2020 Amended Disclosures Under Rule 26(a)(1).

         Dated: October 29, 2020.


                                       /s/ Jacob B. Hanson
                                       Brian A. Wahl (FBN 95777)
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       1819 5th Avenue North
                                       Birmingham, AL 35203
                                       Tel: (205) 521-8800

                                                  1
4812-4464-7888.1
        Case 4:19-cv-00127-MW-MJF Document 153 Filed 10/29/20 Page 2 of 2




                                      bwahl@bradley.com

                                      Jacob B. Hanson (FBN 91453)
                                      BRADLEY ARANT BOULT CUMMINGS LLP
                                      100 North Tampa Street, Suite 2200
                                      Tampa, Florida 33602
                                      Tel: (813) 559-5500
                                      jhanson@bradley.com

                                CERTIFICATE OF SERVICE

       I hereby certify that on October 29 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will serve all counsel of record, and mailed the
same via U.S. Mail:

         Jacqueline Kapaloric
         1489 Halls Top Road
         Newport, Tennessee 37821


                                      /s/ Jacob B. Hanson
                                      Counsel for Defendants Centurion of Florida, LLC, and
                                      Dr. Alexis Figueroa




                                                 2
4812-4464-7888.1
